Exhibit 10.42

SHARE ISSUANCE AGREEMENT

This Share Issuance Agreement ("Agreement") is entered into this 6th day of
December, 2011, by and between the Tripod Group, LLC ("Purchaser") and
Cavitation Technologies, Inc. ("Company").

WHEREAS, the Purchaser and the Company have entered into a back end funding
arrangement with respect to $60,000 of debt issued by the Company ; and

WHEREAS, Purchaser agrees that the Company shall have the option to "call" the
back end notes issued by the Company through the cancellation of offsetting
Purchaser Notes; and

WHEREAS, in exchange for this "call" option being granted to the Company; the
Company hereby issues 200,000 shares of Company stock to the Purchaser, to be
held in safekeeping by New Venture Attorneys, P.C., and to be released as set
forth herein.

NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:

Issuance of Shares

. The Company hereby issues 200,000 shares of Company Common Stock (the
"Shares") to the Purchaser. The shares will be held by New Venture Attorneys and
released to the Purchaser as set forth below.



Release of Shares

. The Shares will be released to the Purchaser if the Company elects in writing
to disallow the conversion of $60,000 in principal of a certain convertible
promissory note dated December 6, 2011. If the Company elects to disallow such
conversion, then $60,000 of the Company issued note will be cancelled along with
an offsetting $60,000 of the Purchaser issued note.



Misc

. This agreement shall be governed by and construed in accordance with the laws
of New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.



TRIPOD GROUP, LLC

 

CAVITATION TECHNOLOGIES, INC.

BY: ______________________

 

BY: /s/Todd Zelek

Title: ______________________

 

TITLE: CEO

--------------------------------------------------------------------------------

